USDC IN/ND case 1:20-cv-00381-DRL-SLC document 8 filed 12/01/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

 CORNELIUS JOHNSON,

                       Plaintiff,

        v.                                           CAUSE NO. 1:20-CV-381-DRL-SLC

 LT. M. SICKAFOOSE et al.,

                       Defendants.

                                     OPINION & ORDER

       Cornelius Johnson, a prisoner proceeding without a lawyer, filed an amended

complaint under 42 U.S.C. § 1983 (ECF 7). Under 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief, bearing in mind that “[a]

document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       According to the complaint and attachments, a disciplinary hearing was held on

September 14, 2020 at the Allen County Jail in which Mr. Johnson was accused of multiple

violations of jail rules. He says he got into an argument with the disciplinary board

members, Officers Lake and Kramer (first names unknown), during the hearing and was

removed from the room before it concluded. He alleges that the two officers lied and said

he had pleaded guilty to several offenses. As a result of the guilty findings, he was

required to serve 65 days in disciplinary segregation. He claims that he tried to appeal

the guilty findings, but Lieutenant M. Sickafoose mishandled his request for an appeal

form, thereby violating his federal due process rights. He complained to several high-

ranking officials about what occurred, but he says they did nothing to help him. Based
USDC IN/ND case 1:20-cv-00381-DRL-SLC document 8 filed 12/01/20 page 2 of 4


on these events, he sues Lieutenant Sickafoose, the Jail Commander, the Sheriff of Allen

County, the Sheriff’s Department, and the City of Fort Wayne, seeking $3.5 million in

monetary damages.

       On review, Mr. Johnson fails to state a claim for relief. As a preliminary matter, his

assertions about the disciplinary hearing appear to be based on a misreading of the

record. The disciplinary hearing report he attaches to the complaint shows that the

disciplinary board members accurately recorded that he pleaded “not guilty” to all eleven

disciplinary infractions (ECF 7-1). Although the attachments reflect that they offered him

a plea agreement, their report reflects that he declined it, and that he was found guilty

based on the evidence.

       Moreover, he alleges that his disciplinary hearing appeal rights were violated, but

this is not a right guaranteed by the federal due process clause. See Wolff v. McDonnell,

418 U.S. 539, 564-71 (1974); see also Sanchez v. Miller, 792 F.2d 694, 702 (7th Cir. 1986)

(observing that Wolff “sets forth specific minimum procedures and expressly leaves the

development of additional safeguards to the discretion of the prison authorities”). A

violation of jail procedural rules regarding disciplinary appeals would not state a claim

for relief under § 1983. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991); Keller v. Donahue, 271

F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that hearing officer failed to follow

internal policies and procedures in prison handbook had “no bearing on his right to due

process”). He mentions in passing that Lieutenant Sickafoose acted “in retaliation for a[n]




                                              2
    USDC IN/ND case 1:20-cv-00381-DRL-SLC document 8 filed 12/01/20 page 3 of 4


excessive force claim,” but he does not provide any factual content from which the court

could infer a plausible First Amendment claim against this officer.1

         His claims against the Jail Commander, Allen County Sheriff, Sheriff’s

Department, and City of Fort Wayne appear to be based on a respondeat superior theory—

namely, that these defendants are liable for “neglect of supervision” of subordinate jail

employees—which does not state a viable claim under § 1983. J.K.J. v. Polk Cty., 960 F.3d

367, 377 (7th Cir. 2020). He makes a vague reference to an “unlawful policy or custom,”

perhaps invoking Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658 (1978).

However, there can be no Monell liability when there is no underlying constitutional

violation by a state actor; and, Mr. Johnson does not allege a plausible constitutional claim

against Lieutenant Sickafoose. See Word v. City of Chicago, 946 F.3d 391, 395 (7th Cir. 2020).

Additionally, he does not identify what unlawful official policy underlies any potential

Monell claim, and he describes only this one incident involving himself, which is

generally not sufficient to allege a widespread practice under Monell. See Rodriguez v.

Milwaukee Cty., 756 F. Appx. 641, 643 (7th Cir. 2019); Dixon v. Cty. of Cook, 819 F.3d 343,

348 (7th Cir. 2016).

         Ordinarily, the court should afford a pro se litigant an opportunity to cure his

defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano

v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the court is not required to



1He made similarly vague references to “retaliation” and “excessive force” in his original
complaint; and, in giving him an opportunity to replead, the court fully explained to Mr.
Johnson that he must provide “a factual basis in the body of the complaint for his claim against
each defendant, including as much detail as possible” (ECF 4 at 2).


                                                3
USDC IN/ND case 1:20-cv-00381-DRL-SLC document 8 filed 12/01/20 page 4 of 4


grant leave to amend where such action would be futile. Hukic v. Aurora Loan Servs., 588

F.3d 420, 432 (7th Cir. 2009). Mr. Johnson has already been afforded one opportunity to

amend his complaint, and the court finds no basis to conclude that, if given another

opportunity, he could assert a viable claim against these defendants, consistent with the

allegations he has already made.

      For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A,

and DIRECTS the clerk to close this case.

      SO ORDERED.

      December 1, 2020                          s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
